Citation Nr: 1538264	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  09-21 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD) with depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.W.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo
INTRODUCTION

The Veteran served on active duty from November 1989 to April 1993 and had subsequent service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals Board) on appeal from a July 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in December 2013.

The Board remanded the claim in June 2014 for further development and consideration. 


FINDING OF FACT

The most probative evidence is against a finding that the Veteran suffers from PTSD or depression as a result of active service.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD with depression have    not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  In this case, appropriate VCAA notice was provided in April 2008.  The Board notes that several VCAA notices were returned as undeliverable in February and March 2008.  However, in a March 2008 Report of Contact, the Veteran provided her correct address to the RO, VCAA notice was sent in April 2008, and that letter was not returned to the RO.  

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, post-service treatment records, and hearing testimony.  

The Veteran has not been afforded a VA examination regarding her claim.  The     only evidence suggesting a relationship between the Veteran's current PTSD         with depression, first diagnosed in February 2008, and service is unsupported lay assertions.  Accordingly, a VA examination is not required.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, and relevant testimony concerning events in service, treatment history, and symptomatology was elicited.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board is further satisfied that there has been substantial compliance with its remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  The Veteran was sent correspondence requesting that she identify the medical facility in Panama where she claims she was treated for a psychiatric disorder during service, provide specific information concerning her claimed stressors, and provide the names and addresses of all medical care providers who treated her for any psychiatric disorder.  However,    she did not reply to this correspondence.  "The duty to assist is not always a one-way street.  If a veteran wishes help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

A search was made to find Dallas, Texas VA Medical Center (VAMC) mental health treatment records dating in 1993 or 1994, and 1998 as identified by the Veteran.  Dallas VAMC treatment records from April 17, 1996 to November 14, 2014 were obtained.  However, there were no mental health treatment records from the 1990's.  In addition, the Agency of Original Jurisdiction (AOJ) was informed by the VAMC that there were no treatment records from January 1, 1993 to April 16, 1996.  The Veteran was notified in the December 2014 supplemental statement of the case that the earliest VA treatment records received were from April 17, 1996.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries, supra. 

As discussed above, the VCAA provisions have been considered and complied with.  Therefore, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121. 

II.  Analysis

Service connection may be established for a disability resulting from disease          or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1); see also 38 U.S.C.A. § 1154(b). 

If the claimed stressor is not related to combat, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996). 

Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran requested service connection for PTSD and depression due to experiencing stressful events in service.  She stated that she arrived in Panama on July 20, 1990, and was harassed by Panamanian police who were known to kill 5   to 10 U.S. servicemen per week, according to the Veteran.  She also reported she was forced to run through a Panamanian cemetery with open mass graves after Operation Just Cause, was publically humiliated, and was fired at on the air field four times while performing guard duty at an airport in Panama.  She testified that she suffered from a nervous breakdown while stationed in Panama, was treated by a psychiatrist there, a notation of this treatment was made in her STRs, and she received no subsequent psychiatric treatment in service.  She also noted that when she was serving in the Army Reserves, she witnessed the drowning of a female civilian in a car.  

The Board notes that Operation Just Cause was the invasion of Panama by the United States from December 20, 1989 to January 31, 1990.  

The Veteran's service treatment records (STRs) are negative for any findings, complaints or treatment of a psychiatric disorder.  On her Report of Medical History at separation in April 1993, and on such reports during Army Reserve examinations in July 1997 and February 1998, she denied depression, excessive worry, and nervous trouble of any sort.  Although she reported treatment for an infection in   the lining of her heart while stationed in Panama on her separation examination,  she did not report a nervous breakdown in Panama, and in fact, specifically denied receiving mental health treatment on the Reports of Medical History in 1993 and 1997.  The psychiatric examination on separation examination was normal, as were the psychiatric examinations for Army Reserve purposes in July 1997 and February 1998.

A December 2007 VA mental health triage evaluation referred her for mental  health clinic treatment.  The Veteran was first diagnosed with PTSD related to involvement in Panama on a January 2008 VA mental health clinic assessment.  Major depressive disorder was also diagnosed.  In February 2008, the VA examiner noted that the in-service stressor related to the drowning met all the criteria for a diagnosis of PTSD.  Multiple subsequent VA treatment records note that the Veteran was diagnosed with PTSD related to involvement in Panama, and major depressive disorder, recurrent.  She was provided inpatient treatment, outpatient treatment, and medication for the psychiatric conditions.  

Upon review of the record, the Board finds that the preponderance of the probative evidence is against the claim.  Initially, as noted above, none of the Veteran's stressors have been verified, and her service personnel records do not reflect that the Veteran received any medals or awards reflecting combat participation.  In addition, the probative evidence of record shows that she was not treated for a psychiatric disorder in service or in the 1990's after separation from service, despite her claims to the contrary.  In fact, as noted above, she specifically denied receiving mental health treatment on the Reports of Medical History in 1993 and 1997.  The psychiatric examination on separation examination was normal, as were the psychiatric examinations for Army Reserve purposes in July 1997 and February 1998.  

The Board finds the Veteran's own denial of mental health symptoms including depression, excessive worry, and nervous trouble of any sort on Reports of Medical History in 1993 and 1997, and her denial of any history of mental health treatment as well are significantly more credible and probative than her current assertions for her compensation claim of a nervous breakdown and mental health treatment during service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against   a veteran's lay evidence); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).  Thus, the Board finds the Veteran's contentions of in-service mental health symptoms and treatment are not credible.

In the absence of probative evidence that the claimed stressors occurred any diagnoses of PTSD or other psychiatric disorders based upon those stressors have no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "an opinion based upon an inaccurate factual premise has no probative value").  In addition, part of the basis for the VA mental health assessment was apparently the Veteran's self-report of a nervous breakdown in service, and psychiatric symptoms occurring since service.  As the Board has found her contentions in this regard lack credibility, any medical report linking a psychiatric disability to those contentions likewise lacks probative value.  

Finally, the Board notes that in this case, the diagnosis of PTSD has not been attributed to a corroborated in-service stressor, and the relaxed provisions related to fear of hostile military activity or terrorist activity do not apply as the claimed events are not consistent with the circumstances of her Panama service.  Her military occupational specialty was administrative specialist, and she was sent to Panama over six months after the end of Operation Just Cause.  Moreover, as noted above, she did not respond to the request for more specific information concerning her stressors to permit verification of such, and there is no evidence which otherwise corroborates her contentions.  Consequently, the requirements for establishing service connection have not been met.  

To the extent that the Veteran believes that she suffers from a psychiatric disorder as a result of military service, as a lay person, she has not shown that she has specialized training sufficient to determine the diagnosis or etiology of such condition, as such matter requires medical expertise to determine.  Accordingly, her opinion as to a diagnosis and/or etiology of her psychiatric symptomatology is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

For the reasons set forth above, the Board finds that the most probative evidence is against a finding that the Veteran suffers from PTSD or other psychiatric disorder as a result of military service, and the claim for service connection PTSD with depression is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 20142); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for PTSD with depression is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


